Citation Nr: 0204144	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  00-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veteran's Appeals' January 1970 decision or its 
August 1996 decision, which denied entitlement to service 
connection for a psychiatric disorder.

2.  Entitlement to an effective date earlier than August 14, 
1998, for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to July 1969.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin, (RO), which denied the benefit sought 
on appeal.

The Board notes that in a letter received in August 2001, the 
veteran's representative indicated that the veteran would 
like to withdraw his appeal.  The veteran was notified that, 
since he had already submitted a signed VA Form 9, (Appeal to 
the Board of Veteran's Appeals), he would need to submit a 
signed VA Form 21-4138 requesting that his appeal be 
withdrawn.  No such request was received by the RO.

The Board further notes that, in his August 1998 claim, the 
veteran raised the issue of service connection for post-
traumatic stress disorder (PTSD).  By letter dated November 
1998, the RO initiated development of that claim with a 
request for evidence.  In the June 1999 rating decision the 
RO indicated that no evidence was received on the issue of 
PTSD, and therefore it would not be formally adjudicated.  
The RO also stated that any additional psychiatric diagnoses, 
if found to be related to service, would be included in the 
evaluation for the veteran's service-connected psychiatric 
disorder.


REMAND

A preliminary review of the record in this case discloses 
that the RO scheduled a hearing in response to a VA Form 9, 
(Appeal To Board Of Veterans' Appeals), filed in this case, 
and notified the veteran of the time and place to appear, by 
letter dated in July 2001.  However, the veteran's 
representative later withdrew the hearing request, by letter 
received in August 2001.  In accordance with the Board's 
Rules of Practice, by letter received in January 2002, the 
veteran indicated his intent to proceed with a hearing before 
a Traveling Member of the Board at the RO.  38 C.F.R. 
§§ 20.703, 20.704, 20.1304.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures.  The veteran and 
his representative should be provided 
with notice as to the time and place to 
report for said hearing.  If the veteran 
no longer desires the hearing, or does 
not desire to wait for the hearing, the 
request should be withdrawn in writing at 
the RO.  

Thereafter, the case should be returned to the Board for 
further appellate consideration in accordance with applicable 
procedures, if otherwise in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



